Citation Nr: 1046824	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  08-14 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for a right knee disability (right knee arthroscopy with partial 
lateral meniscectomy and degenerative joint disease).

2.  Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability (left knee lateral meniscus repair, 
status post repair, and degenerative joint disease).

3.  Entitlement to a compensable initial evaluation for 
hemorrhoids.

4.  Entitlement to an initial evaluation in excess of 20 percent 
for a psychiatric disability (seasonal affective disorder without 
agoraphobia).

5.  Entitlement to an initial compensable evaluation for 
tendonitis of the right wrist.

6.  Entitlement to an initial compensable evaluation for 
tendonitis of the left wrist.

7.  Entitlement to an initial compensable evaluation for 
tendonitis of the right ankle.

8.  Entitlement to an initial compensable evaluation for 
tendonitis of the left ankle.

9.  Entitlement to an initial compensable evaluation for 
epicondylitis of the right elbow.

10.  Entitlement to an initial compensable evaluation for 
epicondylitis of the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to July 2005.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland.

The Veteran's claims for higher initial ratings for disabilities 
of the knees are decided herein while the other matters on appeal 
are addressed in the Remand that follows the Order section below.




FINDING OF FACT

Throughout the initial evaluation period, the Veteran's bilateral 
knee disability has been manifested by pain on motion, with 
normal extension, flexion greater than 45 degrees and no 
instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's right knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257-5261 (2010).

2.  The criteria for an initial rating in excess of 10 percent 
for the Veteran's left knee disability are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257-5261 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks increased initial ratings for the service-
connected right and left knee disabilities.  The Board will 
initially discuss certain preliminary matters and will then 
address the pertinent law and regulations and their application 
to the facts and evidence. 


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

The timing requirement articulated in Pelegrini applies equally 
to the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The record reflects that the Veteran was provided all required 
notice, including notice pertaining to the disability-rating and 
effective-date elements, prior to the May 2006 rating decision on 
appeal.  

The Board also finds VA has complied with its duty to assist the 
Veteran in the development of his claims.  In this regard, the 
Board notes that service treatment records (STRs) have been 
obtained, as well as post-service treatment records from VA and 
private medical providers.  In addition the Veteran was provided 
appropriate VA examinations.  Neither the Veteran nor his 
representative has identified any outstanding evidence that could 
be obtained to substantiate the claims, and the Board is also 
unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.

General Legal Principles

Disability evaluations are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  In turn, degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

In determining the degree of limitation of motion, the provisions 
of 38 C.F.R. § 4.40 concerning lack of normal endurance, 
functional loss due to pain, and pain on use and during flare-
ups; the provisions of 38 C.F.R. § 4.45 concerning weakened 
movement, excess fatigability, and incoordination; and the 
provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21.

The evaluation of the same disability under various diagnoses is 
to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not 
preclude the assignment of separate evaluations for separate and 
distinct symptomatology where none of the symptomatology 
justifying an evaluation under one diagnostic code is duplicative 
of or overlapping with the symptomatology justifying an 
evaluation under another diagnostic code.  Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The VA General Counsel has held that separate ratings under 38 
C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 
5261 (limitation of extension of the leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 17, 
2004).  Also, limitation of motion under DC 5260 and/or 5261 may 
be separately evaluated from instability under DC 5257.

Recurrent subluxation or lateral instability of the knee warrants 
a 10 percent evaluation for impairment to a slight degree, a 20 
percent evaluation for impairment to a moderate degree, and a 30 
percent evaluation for impairment to a severe degree.  38 C.F.R. 
§ 4.71a, DC 5257.
  
Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 percent 
evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 percent 
evaluation if extension is limited to 15 degrees, a 30 percent 
evaluation if extension is limited to 20 degrees, a 40 percent 
evaluation if extension is limited to 30 degrees or a 50 percent 
evaluation if extension is limited to 45 degrees.  38 C.F.R. § 
4.71a, DC 5261.

Dislocated semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, DC 5258.

For purposes of VA compensation, normal range of motion of the 
knee is flexion to 140 degrees and extension to 0 degrees.  
38 C.F.R. § 4.71a, Plate II.

In both initial rating claims and increased rating claims, the 
Board must discuss whether "staged ratings" are warranted, and 
if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
the laws administered by VA.  VA shall consider all information 
and medical and lay evidence of record.  Where there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, VA shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of the 
service-connected disabilities on appeal.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and findings 
pertaining to the disabilities.  
 
STRs show a history of bilateral lateral knee pain and meniscus 
repair.  However, a Report of Medical Examination in December 
2003 shows current clinical evaluation of the lower extremities 
as "normal."  

The Veteran had a VA general medical examination in November 2005 
in which he reported surgery during service on the left knee in 
1996 and the right knee in 2000.  He reported the right knee was 
slower to heal than the left and continued to be the more 
troublesome.  He complained of knee pain occurring every six 
weeks and aggravated by exercise.  He denied swelling, locking or 
buckling and denied taking any medication.  He reported doing 
daily exercises and stretches, and stated he would use ice packs 
when the pain flared. The Veteran stated the knees slowed him 
down when he walked to work and stated he did less jogging and 
exercising due to the knee problems.

On examination there was no effusion, warmth or erythema of the 
knees.  The right knee was tender to palpation, but the left knee 
was not.  Range of motion (ROM) of both knees was flexion to 
120/130 degrees and extension to 0 degrees.  Neither knee had 
lateral instability or crepitus.  Anterior and posterior Drawer's 
sign was negative.  McMurray's test produced pain bilaterally 
when the foot was externally rotated but elicited no associated 
clicking.  The knees did not exhibit weakened movement, 
incoordination or fatigability on examination.  There was no 
worsening of pain or change of ROM with repetition.  X-rays of 
the knees showed minimal narrowing of the medial aspect of joint 
spaces without any other associated abnormality.  The examiner's 
diagnosis was bilateral knee meniscal tears with X-ray evidence 
of mild degenerative joint disease (DJD).

Magnetic resonance imaging (MRI) of the right knee by St. Mary's 
Hospital in February 2009 showed post-arthroscopy changes in the 
infrapatellar fat pad with evidence of prior partial lateral 
meniscectomy and possible new lateral meniscal tear; mild 
intrasubstance signal changes in the proximal and anterior 
cruciate ligaments suggestive of mild chronic sprain but no 
evidence of ligament rupture; and degenerative changes.

MRI of the left knee by St. Mary's Hospital in April 2009 showed 
chronically deficient anterior cruciate ligament (ACL) most 
likely due to remote injury, without acute cruciate pathology; 
nondisplaced inferior articular surface tear of the posterior 
horn medial meniscus and anterior/posterior horn lateral meniscal 
junction with associated meniscal cyst and additional tiny 
inferior tear of the posterior horn lateral meniscus; minimal 
medial compartment bone bruising without osteochondral injury or 
plateau depression; small joint effusion; and no patellofemoral 
chondromalacia.

In June 2009 the Veteran underwent arthroscopic meniscectomy of 
both knees at St. Mary's Hospital due to history of persistent 
bilateral knee pain with recurrent mechanical symptoms.  
Postoperative diagnoses were left medial and lateral meniscal 
tears, and right lateral meniscal tear. 
  
The Veteran had a VA examination of the joints in August 2009 in 
which he complained of residual bilateral knee pain after the 
recent surgery, moderate in degree and not incapacitating.  The 
knee disorders did not prevent the Veteran from being employed 
and he was able to function and perform his daily activities.  He 
denied current treatment and denied using braces or support 
devices.  The Veteran did not claim weakness, fatigability, 
decreased endurance, incoordination, instability or flare-ups.

On examination the Veteran had normal gait, and no abnormalities 
were noted with sitting, standing, walking or weightbearing.  The 
knees were bilaterally tender to palpation and had slight 
swelling.  There were no deformities or instability.  ROM of both 
knees was active flexion to 110 degrees, passive flexion to 140 
degrees and extension to 0 degrees; the Veteran complained of 
minor pain with flexion bilaterally.  No weakness, fatigability, 
decreased endurance, or incoordination was noted, although 
repetitive motion caused complaint of some pain.

The Board notes on review of the evidence above that the 
Veteran's limitation of motion has not been compensable at any 
time during the period under review.  Under DC 5260, flexion must 
be limited to 45 degrees to be compensable, and even factoring in 
pain on motion the Veteran's impairment of flexion has never 
approximated such a degree of severity (flexion was 120/130 
degrees in November 2005 and 110 degrees in August 2009, compared 
to the normal 140 degrees).  Also, his extension has been 
consistently normal at 0 degrees, so compensation is not 
warranted under DC 5261.  

Painful motion of a major joint caused by degenerative arthritis, 
where the arthritis is established by X-ray findings, warrants a 
10 percent rating, per joint.  In this case, the assignment of 10 
percent initial ratings for the left and right knee disabilities 
is in accordance with the schedular criteria.

There being no evidence of instability, compensation is not 
warranted under DC 5257.

With respect to the DeLuca factors, the Board notes that the VA 
examiner in August 2009 carefully noted those factors (pain, 
weakness, fatigability, incoordination and lack of endurance) and 
stated a medical opinion that there was no additional functional 
loss due to those factors.

There is no indication the criteria for higher rating were met at 
any time during the period under review, so "staged rating" is 
not warranted.  

Based on the evidence and analysis above the Board finds the 
Veteran's currently-assigned initial ratings of 10 percent are 
the appropriate schedular ratings for his left and right knee 
disabilities.  

Because the evidence preponderates against the claims, the 
benefit-of-the-doubt rule does not apply.   Gilbert, 1 Vet. App. 
49, 54.  
   
Lay Evidence

VA must consider all favorable lay evidence of record.  38 USCA § 
5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, 
in arriving at the determinations above the Board has considered 
the Veteran's lay evidence, in the form of his correspondence to 
VA, as well as medical treatment records and examination reports.

A layperson is competent to testify in regard to the onset and 
continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991).   In this case, 
even affording the Veteran full competence and credibility in 
reporting his symptoms, his assertions do not show his symptoms 
met the schedular criteria for higher rating than the ratings 
currently assigned.     
   
Extra-schedular Consideration under 38 C.F.R. § 3.321 

The Board has considered whether these claims should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration.  

In determining whether a case should be referred for extra-
schedular consideration, the Board must compare the level of 
severity and the symptomatology of the claimant's disability with 
the established criteria provided in the rating schedule for 
disability.  If the criteria reasonably describe the claimant's 
disability level and symptomatology, then the disability picture 
is contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).
 
In this case the manifestations of the service-connected knee 
disabilities are contemplated by the schedular criteria.  The 
Board has therefore determined that referral of this case for 
extra-schedular consideration under 38 C.F.R. § 3.321(b) is not 
in order.


ORDER

An initial rating in excess of 10 percent for right knee 
disability is denied.

An initial rating in excess of 10 percent for left knee 
disability is denied.







REMAND

The Board finds that further development is required before the 
claims for increased initial ratings for the service-connected 
psychiatric disorder hemorrhoids and the service connected 
disorders of the wrists, ankles and elbows are adjudicated.  

With respect to the Veteran's hemorrhoids, the Board notes that 
the Veteran was hospitalized in September 2006 because of 
bleeding hemorrhoids and underwent emergency hemorrhoidectomy 
because of the bleedings.  On the third day of hospitalization, 
he was discharged home.  At that time his hemorrhoidal area was 
mildly inflamed but stable.  He was to continue mineral oil, 
Colace, Metamucil, and Percocet and to be seen for follow up on 
an outpatient basis in one week.  Records pertaining to any 
follow treatment have not been obtained.  Therefore, further 
development to obtain the follow up treatment records is in 
order.

With respect to the remaining claims, the Veteran's last VA 
examination was performed in December 2005, and the Veteran's 
representative has presented a contention that his disabilities 
have increased in severity since then.  

VA is obliged to afford a veteran a contemporaneous examination 
where there is evidence of an increase in the severity of the 
disability. VAOPGCPREC 11-95 (1995).  Accordingly, additional VA 
examination is necessary at this point to determine the current 
severity of the disabilities cited above.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain any 
outstanding medical records pertaining to 
treatment or evaluation of the Veteran's 
service-connected disabilities on appeal, 
to include records pertaining to 
treatment of the Veteran after the 
September 2006 hemorrhoidectomy and 
recent VA outpatient records not 
associated with the claims files.

2.  Then, the Veteran should be afforded 
examinations by examiners with 
appropriate expertise to determine the 
current degree of severity of the 
Veteran's service-connected psychiatric 
disability and the service-connected 
disabilities of the bilateral wrists, 
ankles and elbows.  The claims folders 
must be made available to and reviewed by 
the examiner.  

All indicated studies should be 
performed, and the examination reports 
should provide medical findings in terms 
conforming to the applicable rating 
criteria.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.
  
4.  Then, the RO or the AMC should 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, 
the RO or the AMC should furnish to the 
Veteran and his representative a 
supplemental statement of the case and 
afford them the requisite opportunity to 
respond.  Thereafter, if indicated, the 
case should be returned to the Board for 
further appellate action.  

By this remand, the Board intimates no opinion as to any final 
outcome warranted. 

The Veteran need take no action until he is otherwise notified, 
but he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This REMAND must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


